The rejections over Sargent in view of Wang and further in combination with Sigmund are maintained. 
The declaration of Ravikumar Vasudevan (hereinafter “Declarant”) filed in 7/22/2021 has been reviewed and considered thoroughly.  However, the declaration is not found persuasive to overcome the obviousness rejection for the following reasons. 
Declarant states that addition of silica particles disclosed in Wang in the elastomeric adhesive material would increase the toughness of Sargent’s polymeric network.  Declarant then concludes that the increased toughness would have been expected to destroy the adhesive function of Sargent’s polymeric network.  The declaration is not found persuasive for patentability because neither factual evidence nor experimental data have been provided to support Declarant’s statement.  Declarant’s presumption is nothing more than a conclusory statement unsupported by any evidence of record.
Turning to the Wang reference, a superhydrophobic coating can contain as little as 2 wt% of reinforcing silica particles.  Assuming that silica particles increase toughness of the Sargent’s polymeric network, said toughness induced from such a small amount of silica particles is not great enough to render the polymeric network undeformable.   
Smith does not need to teach the superhydrophobic coating comprising cross-linked polymeric network with re-entrant features because such has been addressed by Wang.  Instead, Smith is relied upon as evidence to establish the fact 
The examiner further directs Applicant’s attention to Pouchelon et al. (US 8,557,942).  Pouchelon shows that a silicone adhesive composition is self-adhesive, thermally stable, and easy to handle upon addition of silica particles in an amount of up to 8 wt%. Pouchelon provides evidence that the adhesive function of the silicone polymer remains unchanged in the presence silica particles in an amount of up to 8 wt%.  That is exactly the opposite of Declarant’s presumption in the declaration.  
As there is a motivation to combine the teachings of Sargent in view of Wang, a prima facie case of obviousness is said to exist.   
Zhang discloses the microstructures can be a series of round posts protruding from a base film (paragraph 29).  Zhang further teaches the angle of microstructure to the plane of the base film of 53 degrees.  This means that the round posts could make an angle of 53 degrees with the plane of the base film (paragraph 30).  The rejection over Zhang will be overcome if the limitation of the re-entrants features protruding from a base of at least one surface and extending along the plane of the base is further incorporated in the claim.  
The double patenting rejection over claims 1-5 of US Patent No. 10,508,182 will not be withdrawn until submission of the terminal disclaimer. 		


/Hai Vo/Primary Examiner, Art Unit 1788